Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Pursuant to the preliminary amendment dated 10/23/2020, claim 1-20 are cancelled and claims 21-40 are newly added.
Claims 21-40 are pending in the instant application and are examined on the merits herein.
	Priority
The application is a continuation of application of 15/707,477 filed on 09/18/2017, now US 10813940, which is a continuation of application 13/335,404, filed on 12/22/2011, now US 9763970, which claims priority to provisional applications 61/551,758, filed on 10/26/2011, and 61/428,866, filed on 12/31/2010.

Information Disclosure Statement
The information disclosure statements (IDS) dated 12/7/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 


Claims 32-38 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a rotavirus infection, does not reasonably provide enablement for treating any virus, or even any enteric virus.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.	With respect to the claimed method, attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The claims are drawn to a method of treating viral infection, or more narrowly as per claim 33 treating enteric viral infection, by administering an HMO composition.
Relative skill of those in the art:    The relative skill of those in the art is high.	Breadth of claims:  The claims are broad with regards to the scope of viral 
Amount of guidance/Existence of working examples:  The instant specification provides guidance in the form of several examples wherein various compositions comprising human milk oligosaccharides and/or nucleotides are administered to infants in need thereof, with the disclosed results of inhibition of viral infectivity, reducing oxidative stress, reducing virus-induced inflammation and or reduce rotavirus replication. (Examples 46-50) The instantly disclosed examples provide one of skill in the art the confidence that the instantly claimed method would be effective at reducing the likelihood of an infant, toddler or child becoming symptomatic due to an invading rotavirus or that once infected the claimed method would be effective at ameliorating the symptoms produced by a rotaviral infection. Specifically, the instant specification, in Example 50, provides guidance that administering a composition comprising 40 wt% 6’-sialyllactose, 10 wt% 3’-sialyllactose and about 50 wt% sialic acid, to infant pigs, is effective in reducing replication of the particular rotavirus infecting the population of pigs tested. However, no guidance is provided beyond this to indicate that the instantly claimed method would be effective for all other viruses or even all other enteric viral infections.
State of the prior art/Predictability or unpredictability of the art:  DeSeoane et al. (US 7,122,315, 2006, reference of record in parent). DeSeoane et al. teaches that enteric viruses form a heterogeneous group including representatives of different virus families, of which the most important are possibly picornaviruses (basically, et al. provide evidence in the variability of enteric viruses. Because enteric viruses are a variable category of viruses represented by multiple different taxonomic families, as taught by DeSeoane et al., and the specification does not present convincing evidence showing effectiveness of an HMO/nucleotide composition for treating a representative number of enteric viruses, an effective treatment for rotavirus does not necessarily extend to the 
Quantity of experimentation:  One of skill in the art would have to conduct a myriad number of experiments comprising trial and error administration of the claimed compositions to subjects having a representative number of viral infections, to determine if the claimed compositions can be used in the fully claimed scope to treat any viral infection or more specifically treat any enteric viral infection.  The Office acknowledges that modern experimental techniques in medicinal chemistry and virology allow for large numbers of experiments to be routinely performed.  The office further acknowledges that provided proper guidance one of skill in the art could practice a method of treating viral infection in a child by administering an HMO/nucleotide composition. However, the instant specification does not provide sufficient guidance to enable one of skill in the art to practice the full scope of the instant method. Demonstrating treatment of all viruses, or even all enteric viruses, would entail administering the instant composition to populations of individuals infected with a particular virus and tracking each population over time.  Then, said tracking experiments would have to be repeated multiple times to demonstrate effectiveness with different viruses sufficiently representing the broad class of viruses.  Hence, when considering the instant specification one of skill in the art would be enabled when a minimal subset of the above described experiments are performed successfully in order to provide one of skill a reasonable assurance that the results from the minimal subset of experiments are representative of the full array of experiments as described above.  Without said minimal subset of experiments, one of skill would be burdened with performing 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over five US patents as tabulated below.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the reference patents claims 
Reference Patent
Instant Claims Rejected
Reference Claims
Instant limitation of 40-350 mg/L specific nucleotides
Instant limitation of 0.01-10 mg/L 3’-SL or 6’SL or LNnT
Instant limitation of DHA or ARA
Instant limitation of specific carotenoids
Instant limitation of >3 mo. Shelf stability
Instant limitation of treating a viral infection
9,763,970
32-38
1-9
40-320 of CMP, UMP, AMP or GMP (claim 6)
0.01-10 of LNnT, 3’-SL or 6’SL (claims 3,4)
Not applicable
Not applicable
Not applicable
Claim 1
10,813,940
21-31, 39 and 40
1-14
40-320 of CMP, UMP, AMP or GMP (claim 6)
0.01-10 of LNnT, 3’-SL or 6’SL (claim 1)
Examples 36-45
Examples 36-45 with carotenoid mixture defines at Col. 13
Col. 22 “The exemplified compositions are shelf stable…” with “shelf stable” defined at Col. 4 being at least 3 mo.
Not applicable
10,369,164
21-26, 39 and 40
1-6, 10-13
10-200 mg/L nucleotide (Claim 5) with CMP etc exemplified (Col. 14)
Claim 1 and Examples 1-35
Claim 2
Examples 1-25 with carotenoid mixture defines at Col. 13
Claim 1
Not applicable

21-23
1, 2, 4-7, 10, 13-16
10-200 mg/L nucleotide specifically CMP etc (Claims 1, 6)
0.01-5 mg/L 3’-SL (Claim 2)
Claim 1
Claim 7
Claim 1
Not applicable
11,197,875
21-23
1, 6-8, 11, 17-19
10-200 mg/L nucleotide specifically CMP etc (Claims 1, 7)
0.01-5 mg/L 3’-SL (Claim 1)
Claim 1
Claim 1
Claim 1
Not applicable

With respect to the above table it is noted that some limitations are fulfilled by looking to examples in the respective specifications. It has been held that, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be 

Claims of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over several co-pending applications, as tabulated below.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the reference applications claims subject matter that is an obvious variation of the instant claims, for the reasons detailed in the table below.
Reference Patent
Instant Claims Rejected
Reference Claims
Instant limitation of 40-350 mg/L specific nucleotides
Instant limitation of 0.01-10 mg/L 3’-SL or 6’SL or LNnT
Instant limitation of DHA or ARA
Instant limitation of specific carotenoids
Instant limitation of >3 mo. Shelf stability
17/099018
21-24
12, 14,15, 18
10-200 of CMP, UMP, AMP or GMP (claim 15)
0.01-10 of 3’-SL and 6’SL (claim 12)
Claim 11
Claim 11
Claim 11
16/698422
21-24, 26
21-27, 29, 31
42-200 of CMP, UMP, AMP or GMP (claim 21)
0.04-20 of 3’-SL, 6’SL, 2’-FL, 3-FL (claim 27)
Claim 21
Claim 21
Claim 21

21-23
11-18
10-200 of CMP, UMP, AMP or GMP (claim 16)
0.01-5 of  6’SL, 2’-FL (claim 11)
Claim 11
Claim 11
Claim 11
15/844294
21-23
1-6
72-200 mg/L nucleotide (Claim 1 )specifically CMP etc (Examples, ¶0107)
0.001-20 mg/L 6’-SL (Claim 3, 6)
Claim 1
Claim 1
Claim 1

With respect to the above table it is noted that some limitations are fulfilled by looking to examples in the respective specifications. It has been held that, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.” The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623